Title: From Thomas Jefferson to Thomas Leiper, 14 December 1800
From: Jefferson, Thomas
To: Leiper, Thomas



Dear Sir
Washington Dec. 14. 1800.

Your favors of Oct. 9. & 16. came to hand in due time, as has done that also of Nov. 26. in the country we put off writing letters to a rainy day, and are apt then to take up what is most pressing. your first letter being an answer to mine, and the terms for my tobo inferior to what I was offered in Richmond, the replying to it yielded to some others more immediately urgent. I had been assured that I might have 5 ½ D. for my crop at Richmond, which was better than your offer of 6. D. at Philadelphia. I am now assured that 6 ½ D. are given at Richmond for prime crops. mine is still awaiting the spring which our new treaty will give further to the price.
To the offer of a contract there are 3. objections. 1st. you confine it to Albemarle tobo. 2dly. that it should not be smoked, which in some seasons would lose the whole. 3dly. the price. be assured that no man can make tobo. in my part of the country for less than 7. D. delivered at Richmond. I know we are often obliged to take less; but often we get more; and he whose prices do not average 7. D. is wasting his land, that is his capital, without profit. I should have been fond of a fixed price, if I could have had one which was not a losing one.
Tho our information from S. Carolina is not official, yet I suppose one may rely on our success there, and that we shall now have an opportunity of putting the vessel of the Union on her republican tack, and of seeing how she will work on that. I have no fear she will work well. be so good as to present my respects to your neighbor mr Dallas, and to accept yourself my friendly salutations.

Th: Jefferson

